                    Case 3:20-cv-05531-RJB Document 3 Filed 06/08/20 Page 1 of 3




                                         United States District Court
                                        Western District of Washington




                                                              Case Number:       3:20-cv-05531
THERESA SHORTMAN

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.


TELECOM HOME SERVICES, LLC

 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Ryan M. Kelly                                       hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:

Plaintiff, Theresa Shortman

The particular need for my appearance and participation is:

To represent the plaintiff and to seek class certification under Rule 23




I, Ryan M. Kelly                                    understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date: 6/8/2020
                                                                                Ryan M. Kelly
                                                   Signature of Applicant: s/


        ǤǤ Ȃ                                                     ͵
        ͳǡʹͲʹͲ
                    Case 3:20-cv-05531-RJB Document 3 Filed 06/08/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                  Ryan M. Kelly
Law Firm Name:                     Anderson + Wanca
Street Address 1:                  3701 Algonquin Rd.
Address Line 2:                    Suite 500
City: Rolling      Meadows                             State: IL            Zip:   60008
Phone Number w/ Area Code 847-368-1500           Bar #                     6257931           State   Illinois
Primary E-mail Address: rkelly@andersonwanca.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       buslit@andersonwanca.com


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Ryan M. Kelly                                            is unable to be present upon any date
assigned by the court.
                                                                     Walter Smith
Date: 6/8/2020                    Signature of Local Counsel: s/

Local Counsel's Name:              Walter Smith
Law Firm Name:                     Smith & Dietrich Law Offices, PLLC
Street Address 1:                  3905 Martin Way East
Address Line 2:                    Suite F
City: Olympia                                          State: WA            Zip:   98506
Phone Number w/ Area Code 360-915-6952                             Bar #   46695




             ǤǤ Ȃ                                                    Ͷ
             ͳǡʹͲʹͲ
                 Case 3:20-cv-05531-RJB Document 3 Filed 06/08/20 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed   6/8/2020              Signature s/
                                                       Ryan M. Kelly
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
     ͳǡʹͲʹͲ
